142 F.3d 447
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul Alex VASKY, Defendant-Appellant.
No. 97-50033.D.C. No. CR-96-00140-GHK.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Central District of California, George H. King, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Paul Alex Vasky appeals the 24-month sentence imposed by the district court following his jury trial conviction for making false statements in four bankruptcy petitions and using false social security numbers.  He challenges the district court's computation under U.S.S.G. § 2F1.1(b)(1)(D) of the amount of loss involved in the offenses.  Our review is for clear error, United States v. Clayton, 108 F.3d 1114, 1118 (9th Cir.1997), and we affirm.


3
The Sentencing Guidelines require the enhancement of a sentence for a fraud conviction, depending on the amount of actual or intended loss.  See U.S.S.G. § 2F1.1.  Here, the district court found that Vasky repeatedly filed for bankruptcy rather than paying rent to three landlords.  The district court calculated the loss by concluding that Vasky's intended and actual loss to the landlords was the unpaid rent for all three properties, following United States v. Lindholm, 24 F.3d 1078, 1082 (9th Cir.1994).  Vasky's contention that the district court should not have considered unpaid rent which was due before he filed the bankruptcy petitions is unavailing.  See id., see also U.S.S.G. § 2F1.1 comment n. 8 (the offender's gain from committing the fraud is an alternative estimate that ordinarily will underestimate the loss).


4
Moreover, the district court did not fail to give Vasky adequate notice of the grounds of this sentencing enhancement, because the district court followed the recommendations of the presentencing report, and Vasky filed objections and made arguments at the sentencing hearing.  Accordingly, the sentence imposed by the district court is


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3